Case: 20-60548     Document: 00516167621         Page: 1     Date Filed: 01/14/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                    United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                     January 14, 2022
                                  No. 20-60548                        Lyle W. Cayce
                                Summary Calendar                           Clerk



   Maria De Los Angeles Chavez Hernandez; Alex Arturo
   Nieves Chavez; Brayan Erik Nieves Chavez; Jose Yahir
   Nieves Chavez,

                                                                     Petitioners,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A202 098 433
                             BIA No. A202 098 434
                              BIA No. A202 098 435
                              BIA No. A202 098 436


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60548      Document: 00516167621             Page: 2   Date Filed: 01/14/2022




                                       No. 20-60548


          Petitioner Maria De Los Angeles Chavez Hernandez is a native and
   citizen of Mexico who petitions for review of the decision of the Board of
   Immigration Appeals (BIA) dismissing her appeal from the denial by an
   immigration judge (IJ) of asylum, withholding of removal, and relief under
   the Convention Against Torture (CAT). Three of her children were included
   as derivatives on her application.
          Chavez Hernandez contends that she is entitled to relief based on a
   showing of past persecution and a fear of future persecution on account of
   her membership in a particular social group — business owners targeted for
   extortion by criminals and corrupt police officials. She posits that it is more
   likely than not that officials would acquiesce in her torture if she were to
   return to Mexico.
          We generally have authority to review only the decision of the BIA,
   but we will consider the IJ’s decision when, as here, it influenced the
   determination of the BIA. Zhu v. Gonzales, 493 F.3d 588, 593 (5th Cir. 2007).
   We review the BIA’s rulings of law de novo and its factual findings for
   substantial evidence. Id. at 594.
          Chavez Hernandez complained of two extortion attempts and two
   threatening phone calls. “[M]ere denigration, harassment, and threats” do
   not qualify as persecution. Eduard v. Ashcroft, 379 F.3d 182, 187-88 & n.4
   (5th Cir. 2004). The testimony reveals only that Chavez Hernandez believed
   the police were corrupt, not that she encountered either actual police
   corruption or “specially oppressive political or governmental conditions.”
   Adebisi v. INS, 952 F.2d 910, 914 (5th Cir. 1992) (internal quotation marks
   omitted). Thus, she cannot demonstrate that the government willfully
   acquiesced in persecution or torture. Furthermore, “extorted business
   owners” do not constitute a protected group. See Mwembie v. Gonzales, 443
   F.3d 405, 414-15 (5th Cir. 2006). We do not “recognize economic extortion




                                            2
Case: 20-60548     Document: 00516167621            Page: 3   Date Filed: 01/14/2022




                                     No. 20-60548


   as a form of persecution under immigration law.” Ramirez-Mejia v. Lynch,
   794 F.3d 485, 493 (5th Cir. 2015) (quoting Castillo-Enriquez v. Holder, 690
   F.3d 667, 668 (5th Cir. 2012)).
          Because Chavez Hernandez was not entitled to asylum, she
   necessarily cannot establish that she was entitled to withholding of removal
   which requires a higher standard of proof. Chen v. Gonzales, 470 F.3d 1131,
   1138 (5th Cir. 2006). In addition, an alien seeking relief under the CAT must
   satisfy a rigorous standard because she must provide proof of torture and not
   merely persecution. Id. at 1139. Because the incidents and threats Chavez
   Hernandez experienced did not rise to the level of persecution, “[i]t follows
   a fortiori they do not constitute torture.” Qorane v. Barr, 919 F.3d 904, 911
   (5th Cir. 2019). The evidence does not compel a conclusion contrary to the
   BIA’s determination. See Chen, 470 F.3d at 1134.
          Chavez Hernandez’s petition for review, therefore, is DENIED.




                                          3